Dismissed and Memorandum Opinion filed January 29, 2009







Dismissed
and Memorandum Opinion filed January 29, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00685-CR
NO. 14-08-00686-CR
____________
 
EX PARTE MARCUS
DUFFY-THOMPSON
 
 

 
On Appeal from the 228th District
Court
Harris County, Texas
Trial Court Cause Nos. 1174254
& 1174255
 

 
M E M O R A N D U M   O P I N I O N




These
are appeals from the denial of appellant=s pre-trial applications for writ of
habeas corpus seeking bond reduction.  This Court has been advised that
appellant has pleaded guilty in each case and has been sentenced to confinement
in the Institutional Division of the Texas Department of Criminal Justice for
forty years, with the sentences to be served concurrently.  Appellant=s pleas render the issue of pretrial
bond moot.  See Ex parte Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App.
1960); Ex parte Bennet, 818 S.W.2d 199, 200 (Tex. App.CHouston [14th Dist.] 1991, no pet.)
(stating that Awhere the premise of a habeas corpus application is destroyed by
subsequent developments, the legal issues raised thereunder are rendered moot.@).  
Accordingly,
we dismiss these appeals as moot.  
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).